Title: Martin Van Buren to James Madison, 30 April 1836
From: Van Buren, Martin
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    W:
                                
                                April 30th. 36
                            
                        
                        
                        Allow me to present to you my Son Mr. Smith T. Van Buren—who is desirous of paying his respects to you.
                            Wishing to be affectionately remembered to Mrs. Madison I am Dear, [Sir] very truly yours
                        
                        
                            
                                M. Van Buren
                            
                        
                    